                   So Ordered.

Dated: December 20th, 2019
      1

      2

      3

      4

      5

      6

      7

      8

      9

     10                              UNITED STATES BANKRUPTCY COURT

     11                   IN AND FOR THE EASTERN DISTRICT OF WASHINGTON

     12
          In re:                                                No.: 18-02224-FPC11
     13
          DAVID D. & CORAL RENE´ CEBERT,                        Chapter 11
     14   d/b/a VU MUSIC,
                                                                       FINDINGS OF FACT
     15                   Debtors.
     16

     17
                   THIS MATTER §oming before the Court for hearing on November 25, 2019 upon

     18   the issues raised by Debtors’ request for confirmation of Debtors’ Third Amended Plan of

     19   Reorganization filed herein on December 19, 2019 [ECF 391] (hereinafter the "Plan"), and

     20   based upon the evidence produced, the Court now makes the following:
     21
                                              FINDINGS OF FACT
     22
                   1.     The Debtors’ Plan was submitted to Creditors and other parties in interest;
     23
                   2.     The Plan has been accepted in writing by the creditors and equity security
     24
          holders whose acceptance is required by law;
     25

          Findings of Fact-1                                       SOUTHWELL & O'ROURKE, P.S.
                                                                      A PROFESSIONAL SERVICE CORPORATION
                                                                           ATTORNEYS AT LAW
                                                                       SUITE 960, PAULSEN CENTER
                                                                      WEST 421 RIVERSIDE AVENUE
                                                                      SPOKANE, WASHINGTON 99201
                                                                        TELEPHONE (509) 624-0159



          18-02224-FPC11         Doc 395    Filed 12/23/19    Entered 12/23/19 08:58:31                    Pg 1 of 3
             3.      The provisions of Chapter 11 of the United States Code have been complied
 1

 2
     with and the Plan has been proposed in good faith and not by any means forbidden by

 3   law;

 4           4.      (a) Each holder of a claim or interest has accepted the Plan or will receive or
 5   retain under the Plan property of a value, as of the effective date of the Plan, that is not
 6
     less than the amount that such holder would receive or retain if the Debtors were
 7
     liquidated under Chapter 7 of the Code on such date, or (b) the Plan does not discriminate
 8
     unfairly, and is fair and equitable with respect to each class of claims or interests that is
 9
     impaired under, and has not accepted the Plan;
10

11
             5.      All payments made or promised by the Debtors or by a person issuing

12   securities or acquiring property under the Plan or by any other person for services or for

13   costs and expenses in, or in connection with, the Plan and incident to the case, have been

14   fully disclosed to the Court and are reasonable and are hereby approved, or, if to be fixed
15
     after confirmation of the Plan, will be subject to approval of the Court;
16
             6.      Confirmation of the Plan is not likely to be followed by the liquidation, or the
17
     need for further financial reorganization of the Debtors, or (b) if the Plan is a plan of
18
     liquidation or partial liquidation, the Plan sets a time period in which liquidation will be
19

20
     accomplished, and provides for the eventuality that the liquidation is not accomplished in

21   that time period;

22           7.      Pursuant to the Plan, the following acts or events constitute substantial

23   consummation of the Plan: sixty (60) days following Confirmation, provided that Debtors
24
     have paid all installments provided by this Plan to be paid within that time;
25

     Findings of Fact-2                                        SOUTHWELL & O'ROURKE, P.S.
                                                                   A PROFESSIONAL SERVICE CORPORATION
                                                                        ATTORNEYS AT LAW
                                                                    SUITE 960, PAULSEN CENTER
                                                                   WEST 421 RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     TELEPHONE (509) 624-0159



     18-02224-FPC11         Doc 395     Filed 12/23/19    Entered 12/23/19 08:58:31                     Pg 2 of 3
             8.      Creditors were given Notice of Confirmation and no objections thereto were
 1

 2
     made or have otherwise been withdrawn except the objections of Axtel Scientific, John

 3   Wayne Kennedy, Patrick Kennedy, Sandra Kennedy, and Mitigation of Disease, Inc. [ECF

 4   371 and 374], which objections should be and have been overruled; and

 5           9.      It is proper that the Plan be confirmed.
 6
                                          ///END OF ORDER///
 7

 8
     PRESENTED BY:
 9
     SOUTHWELL & O'ROURKE, P.S.
10

11
     BY: /s/ Dan O’Rourke
12      DAN O'ROURKE, WSBA #4911
        Attorneys for Debtors
13

14

15

16

17

18

19

20

21

22

23

24

25

     Findings of Fact-3                                         SOUTHWELL & O'ROURKE, P.S.
                                                                   A PROFESSIONAL SERVICE CORPORATION
                                                                       ATTORNEYS AT LAW
                                                                   SUITE 960, PAULSEN CENTER
                                                                  WEST 421 RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    TELEPHONE (509) 624-0159



     18-02224-FPC11         Doc 395     Filed 12/23/19    Entered 12/23/19 08:58:31                     Pg 3 of 3
